MARING, Justice,
dissenting.
[¶ 32] I respectfully dissent. I would affirm the district court judgment reversing WSI’s final order, concluding that WSI unreasonably disregarded significant medical evidence favorable to Curran and that a reasoning mind could not reasonably reach the ALJ’s factual findings based on WSI’s medical director’s opinion, in light of other favorable medical evidence. I would remand the case to WSI for application of N.D.C.C. § 65-05-15, permitting an aggravation award and an appropriate determination of benefits.
[¶ 33] Our Court has held: “On appeal, [this Court] determine[s] whether a reasoning mind reasonably could have decided the agency’s findings were proven by the weight of the evidence from the entire record, however, questions of law are fully reviewable.” Von Ruden v. North Dakota Workforce Safety & Ins. Fund, 2008 ND 166, ¶ 8, 755 N.W.2d 885. The dispositive issue on appeal, therefore, is whether a reasoning mind reasonably could have decided that Curran did not prove by the weight of the evidence from the entire record that she suffered a “compensable injury” to her lumbar spine on February 13, 2007.
[¶ 34] A claimant must prove by a preponderance of the evidence that the medical condition for which benefits are sought is causally related to a work injury. Bergum v. N.D. Workforce Safety and Ins., 2009 ND 52, ¶ 11, 764 N.W.2d 178; see Manske v. Workforce Safety & Ins., 2008 ND 79, ¶ 9, 748 N.W.2d 394. In establishing this causal connection, the claimant must show the employment “was a sub*629stantial contributing factor to the injury, not that [the] employment was the sole cause of the injury.” Swenson v. Workforce Safety & Ins. Fund, 2007 ND 149, ¶ 24, 738 N.W.2d 892 (citing Myhre v. North Dakota Workers Comp. Bureau, 2002 ND 186, ¶ 10, 658 N.W.2d 705). When rejecting Dr. Solien’s opinion that Curran’s February 2007 work injury caused an annular tear and a small disc protrusion, the ALJ stated Dr. Solien had not addressed the “question of whether Curran’s herniation and annular tear are more related to her work injury or longstanding degenerative back condition.” (Emphasis added.) This is a misstatement of the law which only requires that the work was a substantial contributing factor to the injury.
[¶ 35] A compensable injury “must be established by medical evidence supported by objective medical findings.” N.D.C.C. § 65-01-02(10). A claimant must thus prove a “compensable injury” by objective medical evidence, which includes “a physician’s medical opinion based on an examination, a patient’s medical history, and the physician’s education and experience.” Swenson, 2007 ND 149, ¶ 25, 738 N.W.2d 892. Under N.D.C.C. § 65-01-02(10)0»), preexisting injuries are generally excluded from the definition of “compensable injury”:
10. “Compensable injury” means an injury by accident arising out of and in the course of hazardous employment which must be established by medical evidence supported by objective medical findings.
[[Image here]]
b. The term does not include:
[[Image here]]
(7) Injuries attributable to a preexisting injury, disease, or other condition, including when the employment acts as a trigger to produce symptoms in the preexisting injury, disease, or other condition unless the employment substantially accelerates its progression or substantially worsens its severity.
(Emphasis added.)
[¶ 36] Based on this statutory language, we have explained that “unless a claimant’s employment ‘substantially accelerates’ the progression of, or ‘substantially worsens’ the severity of, a preexisting injury, disease, or other condition, it is not a ‘compensable injury’ when the claimant’s employment merely acts to trigger symptoms in the preexisting injury, disease, or other condition.” Bergum, 2009 ND 52, ¶ 12, 764 N.W.2d 178 (discussing N.D.C.C. § 65 — 01—02(10)(b)(7)). Conversely, though, even when injuries are attributable to a claimant’s preexisting injury, disease, or other condition, a claimant may still establish a “compensable injury” by proving the claimant’s employment substantially accelerated the progression of or substantially worsened the severity of the preexisting injury, disease, or condition. N.D.C.C. § 65-01-02(10)(b)(7); see also N.D.C.C. § 65-05-15 (“[w]hen a compen-sable injury combines with a noncompensable injury, disease, or other condition, the organization shall award benefits on an aggravation basis”).
[¶ 37] “[Although WSI may resolve conflicts between medical opinions, the authority to reject medical evidence selectively does not permit WSI to pick and choose in an unreasoned manner.” Elshaug v. Workforce Safety and Ins., 2003 ND 177, ¶ 11, 671 N.W.2d 784 (emphasis added). A treating physician’s opinion is not presumed to have greater weight than those of other examining physicians, Swenson, 2007 ND 149, ¶27, 738 N.W.2d 892; Myhre, 2002 ND 186, ¶24, 653 N.W.2d 705. We recognize “a long-term physician-patient relationship may provide the treating doctor with a more comprehensive *630view of the claimant’s medical history and condition.” Swenson, at ¶ 27. We have also said “[although the claimant has the burden of proving the right to ... benefits, [WSI] must not place itself in a position fully adversary to the claimant.” Frohlich v. North Dakota Workers Comp. Bureau, 556 N.W.2d 297, 301 (N.D.1996). Here, the ALJ’s order, adopted as WSI’s final order, found that based on Curran’s medical records, it was “apparent” that Curran suffered “some sort of a back injury” at work on February 13, 2007, and it was “equally obvious” that “when this injury occurred she had a preexisting back injury.” However, the ALJ further found this February 13, 2007, work injury only acted to “trigger symptoms” in Curran’s preexisting degenerative disc disease. The ALJ found: “The greater weight of the evidence, however, does not show that her work injury substantially accelerated or substantially worsened her preexisting injury.”
[¶ 38] In finding Curran did not prove a “compensable injury,” the ALJ compared Curran’s treatment records before and after her February 13, 2007, work injury. The ALJ relied on the medical opinion presented by WSI’s medical director, Dr. Vilella, who only reviewed a portion of Curran’s medical records. Yet, the ALJ rejected Dr. Ortman’s opinion claiming it was based on an abridged medical history given by Curran. Dr. Vilella opined Cur-ran’s lumbar spine disc degeneration predated the February 2007 work injury and that this disc degeneration led to the annular tear producing Curran’s current pain. Dr. Vilella concluded that Curran’s February 2007 work injury would have merely “triggered” the symptoms, but did not substantially accelerate or worsen the degenerative process. The ALJ rejected Cur-ran’s objective medical evidence that she suffered an acute injury of her low back at work, that she substantially aggravated her preexisting low back degeneration, and that her years working as a nurse contributed to her injury.
[¶ 39] In support of her claim, Curran presented significant objective medical evidence. Dr. Solien, a chiropractor who treated Curran after her 2004 automobile accident and after the February 13, 2007 work injury, opined that Curran suffered an annular tear and herniation as a result of her work injury. Dr. Aker, Curran’s treating chiropractor, opined that Curran suffered a disc tear and herniation, which constituted a new and separate injury, and that this work injury “substantially” changed the character of Curran’s preexisting degenerative disc disease. Dr. Ort-man, another treating chiropractor, also opined that Curran’s work incident caused the current injury and that the injury substantially accelerated any preexisting disease Curran had prior to the work injury. Dr. Koski, a neurosurgeon, opined that Curran had suffered a disc annular tear and herniation, as well as radiculitis, related to Curran’s February 13, 2007, work incident. Dr. Martire, who evaluated Cur-ran and performed an EMG revealing nerve conduction problems, opined that Curran had developed right side radiculo-pathy and the acute disc protrusion as a result of the work injury.
[¶ 40] Nonetheless, the ALJ rejected all of Curran’s medical evidence of a substantial aggravation and worsening of her preexisting condition, relying on a records review by WSI’s medical director Dr. Vilella and his opinion that the disc herniation was caused by degenerative disc disease. Although the ALJ specifically discussed his various reasons for disregarding Curran’s favorable medical evidence, “it is insufficient for the ALJ to merely provide any reason for disregarding competent medical testimony about causation.” See Swenson, 2007 ND 149, *631¶ 28, 738 N.W.2d 892. In this case, there is objective medical evidence of an actual work injury (i.e., annular tear at L5-S1) substantially accelerating or worsening Curran’s prior injury or degenerative disc disease, rather than Curran’s employment merely triggering symptoms of pain in a preexisting condition. Cf. Bergum, 2009 ND 52, ¶¶ 21-22, 764 N.W.2d 178; Geck v. North Dakota Workers Comp. Bureau, 1998 ND 158, ¶¶ 10-11, 583 N.W.2d 621.
[¶ 41] As noted before, WSI medical director Dr. Vilella reviewed some of Cur-ran’s medical records, but not all of them and did not physically examine her. He testified that Curran suffered a longstanding, ongoing degenerative process of the lumbar spine and that the February 13, 2007, event acted as a trigger to produce symptoms in the preexisting lumbar degenerative disc disease which was already established in this case. However, Dr. Vilella’s testimony during the hearing revealed that he neither reviewed Dr. Sol-ien’s pre-injury records for Curran, nor did he review all of Curran’s post-injury records before giving his opinion and testimony:
Q. (MR. PHILLIPS CONTINUING) Dr. Vilella, so it would be fair to say you have not reviewed prior to your opinion any of Miss Curran’s preexisting medical records; is that right?
A. Correct.
[[Image here]]
Q. (MR. PHILLIPS CONTINUING) So prior to your testimony today, you haven’t reviewed any of these subsequent records either?
A. Sir, one more time.
Q. Prior to your testimony today, you haven’t reviewed any of these subsequent records either; is that fair?
A. Subsequent to what date?
Q. Subsequent to your Notepad entry of April 20th, 2007.
A. The only notations that I reviewed subsequent to that date were Aker Chiropractic from May 9th, '07 and, again, on '07 there’s some documentation from what appears to be a surgical procedure that was done in Europe. Dr. Michael Martire, pain management consultation, that was done on 1-15-08.
Q. So those are the records that Mr. Gigler would have recently sent you after our last hearing; is that right?
A. Yes.
Q. And you never looked at any of the other records that were in the file?
A. No.
[¶ 42] Based on Dr. Vilella’s failure to review any of Curran’s pre-injury medical records and his review of only some of her post-injury records, the ALJ’s reliance on Dr. Vilella’s opinion to determine whether the work injury substantially accelerated or substantially worsened Curran’s preexisting condition was unreasonable. Further, Dr. Vilella conceded in his testimony that he could not make a determination when Curran’s annular tear occurred, but only that it was a result of the preexisting disc degeneration. The ALJ, therefore, cannot reasonably rely on Dr. Vilella’s opinion to determine that other medical opinions that the annular tear occurred when Curran bent down at work were not credible.
[¶ 43] Based on the medical records, Curran’s medical treatment relating to her back before her February 13, 2007, work injury consisted of one emergency room visit and twelve chiropractic treatments between 2004 and 2006. This is hardly the medical history of a nurse who has a preexisting annular tear. After her injury on February 13, 2007, however, the medical records are replete with evidence that Curran has been treated numerous times *632by numerous different medical providers, both chiropractic and medical, for an annular tear, disc herniation, radiculitis and low back pain. Further, Curran had disc replacement surgery in Germany in February 2008.
[¶ 44] Dr. Solien treated Curran before and after her work injury, and opined that there was never a concern of a disc protrusion or annular tear with Curran before her February 13, 2007, injury. Dr. Solien opined that Curran suffered an annular tear and herniation as a result of her work. In rejecting Dr. Solien’s opinion that Cur-ran’s February 13, 2007, work injury caused the annular tear and disc protrusion, the ALJ “found” that Dr. Solien’s opinion did not address the “further question” of whether Curran’s annular tear and herniation were “more related to her work injury or longstanding degenerative back disease.” (Emphasis added.) The ALJ’s formulation of the analysis here, requiring proof of “but for” causation and proof that injuries are “more related” to either a work injury or a pre-existing condition, misstate the claimant’s burden in establishing a “compensable injury.”
[¶ 45] This Court has a “long line of cases” explaining that for an injury to be compensable, a claimant need not prove that the worker’s employment is the “sole cause” of an injury, nor that “the work-related injury is a primary cause of the work injury”; rather, “[i]t is sufficient if a work condition is a substantial contributing factor to the disease.” Manske, 2008 ND 79, ¶ 9, 748 N.W.2d 394 (and collected eases therein). Likewise, as already discussed, where the claimant has a preexisting condition, a claimant may establish a “compensable injury” by proving the claimant’s employment substantially accelerated the progression of or substantially worsened the severity of the preexisting injury, disease, or condition. N.D.C.C. § 65-01-02(10)(b)(7). Thus, to have a “compensable injury” under this subsection, the claimant must prove the employment was more than a “mere trigger” of symptoms in the preexisting injury, disease, or condition, but the claimant is not required to prove the employment was the “sole cause” of the accelerated progression or worsened severity of the preexisting injury, disease, or condition. Therefore, to the extent the ALJ here increased Cur-ran’s burden to establish a “compensable injury,” the ALJ erred in its analysis of Curran’s claim. Because the ALJ improperly increased the claimant’s burden to establish a “compensable injury” under N.D.C.C. § 65-01-02(10)(b)(7), the ALJ erred as a matter of law.
[¶ 46] Dr. Aker, another treating chiropractor, wrote a letter to WSI giving her opinion and testified at the hearing regarding Curran’s claim. Dr. Aker stated her opinion that Curran suffered a disc tear and herniation on February 13, 2007, while performing her duties as a nurse, and that this constituted a new and separate injury. Dr. Aker opined in her letter to WSI and testified that the disc tear and herniation following Curran’s work injury dramatically and substantially changed the character of Curran’s preexisting minimal degenerative disc disease.
[¶ 47] Although the ALJ disregarded Dr. Ortman’s opinion based on his conclusion that it was obtained “in the anticipation of litigation,” Dr. Ortman also evaluated Curran and opined that the work incident was an acute event and the cause of Curran’s back problems, that a simple task such as bending over can cause the type of injury that Curran suffered, and that the injury substantially accelerated any preexisting disease that Curran had prior to the work injury. Dr. Koski opined that Curran’s disc annular tear and herniation were caused by *633her bending over at work on February 13, 2007.
[¶48] Specifically, Dr. Koski noted on March 27, 2007, that Curran’s motor vehicle accident was most likely a completely independent, separate event from her current problem and that the back pain she was then having was reasonably related to the annular tear noted on the MRI. On May 1, 2007, Dr. Koski reviewed WSI’s denial of Curran’s claim, discussed the claim with Curran, reviewed past records, and opined:
“In regard to [Curran’s] back pain the temporal sequence that she and her husband report to me would indicate that the incident of February 13th may be correlated to the annular tear. The annular tear in my opinion did occur in the recent history. I do not believe that this is a chronic degenerative changes [sic], but rather a[n] acute phenomena.”
WSI rejected Dr. Koski’s opinion because of the opinion of surgeons in Germany, who opined Curran had severe osteochon-drosis. WSI failed to note that the German diagnosis was one year after Dr. Ko-ski first read the MRI of Curran and her condition progressively got worse.
[¶ 49] Dr. Martire also evaluated and treated Curran, indicating that he reviewed all her medical records before and after the injury. Dr. Martire performed the EMG which revealed right side nerve conduction problems and opined that Cur-ran had both right side radiculopathy and acute disc protrusion as a direct result of the February 13, 2007, work injury. WSI rejected Dr. Martire’s opinion because he did not state specifically the acute disc protrusion substantially accelerated or worsened the degenerative disc disease.
[¶ 50] WSI unreasonably disregarded all the medical opinions that were contrary to the opinion of its own medical director who had not even reviewed all of Curran’s medical records and who is not even board certified in his own specialty of physical medicine. WSI unreasonably accepted Dr. Vilella’s opinion over those of at least five other physicians and chiropractors. Cur-ran established she sustained an annular tear due to her work activities, and that the annular tear substantially accelerated or worsened her degenerative disc disease. The ALJ’s explanation was only that the November 2006 medical records revealed symptoms of pain at L5 that were consistent with an annular tear, which supported Dr. Vilella’s opinion. I am of the opinion that WSI engaged in unreasoned picking and choosing of opinions in disregard of plain objective medical evidence supporting Curran’s application for benefits and required a heightened burden of proof. Because a reasoning mind could not reasonably conclude that Curran failed to prove by a greater weight of the evidence that Curran’s work injury substantially accelerated or worsened her preexisting low back condition, I would affirm the district court’s judgment reversing WSI’s final order, and remand to WSI for application of N.D.C.C. § 65-05-15, permitting an aggravation award and an appropriate determination of benefits.
[¶ 51] CAROL RONNING KAPS-NER.